DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019, 10/18/2019, 11/10/2020, 12/02/2020 and 02/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
The Oath/Declaration submitted on 09/20/2019 is noted by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “stretchable members as described in claims 11-13, 16-17 and 20” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Specification
The disclosure is objected to because of the following informalities: Reference numerals should be consistently inserted throughout the specification “i.e. stretchable members”, specifically under the detailed description of the invention. Additionally, when there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals.
Furthermore Applicant is advised to use consistent identification for each element throughout the specification. (For example: if numeral 1 is a protective case, then protective case should be consistently used in the specification).
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, claim line 3: replace “other with stretchable members” with -- other with the stretchable members—to maintain antecedent basis. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-20 are indefinite and incomplete since the structural relationship between the stretchable members, the first substrate, and the external force acting units and of the tactile sensor units is not clear. Is the stretchable member of the tactile sensor connected to the substrate or is it the substrate itself?  It is not clear how the stretchable members are coupling to the tactile sensor units. 
Claim 14 recites the limitation "the member" in line 1 (which member, the curved member or the stretchable member?).  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the member" in line 1 (which member, the curved member or the stretchable member?).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the member" in line 1 (which member, the curved member or the stretchable member?). There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikebe et al. [herein after Ikebe] (US 2012/0017703).

    PNG
    media_image1.png
    297
    583
    media_image1.png
    Greyscale
Regarding claim 1, Ikebe discloses a tactile sensor unit comprising: a plurality of pressure-sensitive elements (10, 20 & 30) each including a first substrate (21) including a first electrode (22), a second electrode (12) disposed facing the first electrode (22, see annotated Fig. 7A below), and a (40) disposed between the first electrode (22) and the second electrode (12); and an external force (32) acting portion disposed on and across the plurality of pressure-sensitive elements (10, 20 & 30), wherein, when a shear force is applied to the external force acting portion (see abstract), at least a part of the pressure-sensitive elements (10, 20 & 30) change in inter- electrode electrostatic capacitance (¶0065, lines 1-10).
Regarding claim 2, Ikebe further discloses the external force acting portion (32) being disposed, in a plan view, to overlap with at least a part of each of the plurality of pressure-sensitive elements (10, 20 & 30, see annotated Fig. 7A).
Regarding claim 3, Ikebe further discloses the external force acting portion (32), in a plan view, smaller in size than a whole region occupied by the plurality of pressure- sensitive elements (10, 20 & 30).
Regarding claim 4, Ikebe further discloses the plurality of pressure- sensitive elements (10, 20 & 30) are disposed, in a plan view, to allow a whole region occupied by the plurality of pressure-sensitive elements (10, 20 & 30) to have a whole shape having a symmetric property, and the external force acting portion (32) being disposed, in a plan view, to allow a center of the external force acting portion to overlap with a center of the whole shape having the symmetric property (see annotated Fig. 7A).
Regarding claim 5, Ikebe further discloses the external force (32) acting portion is disposed, in a plan view, to allow a contour line of the external force acting portion to pass through a center of each of the plurality of pressure-sensitive elements (10, 20 & 30 ¶0067, lines 1-11).
Regarding claim 7, Ikebe further discloses the plurality of pressure- sensitive elements (10, 20 & 30) are three pressure-sensitive elements (see Fig. 7B).
Regarding claim 8, Ikebe further discloses the external force (32) acting portion has, in a section view, a chamfered shape having a width size gradually reducing toward a most-front surface (Fig. 7C).
Regarding claim 9, Ikebe further discloses the second electrode (12, “i.e. 112”) has a plurality of projections (see Fig. 13B) on a first surface (upper surface of 111 “i.e. 112”) facing the first electrode (22), and the second electrode (12, “i.e. 112”) being a conductive member made of conductive rubber (¶0077, lines 1-5).
Regarding claim 10, Ikebe discloses a plurality of tactile sensor units (S, Fig. 9), wherein each of the plurality of tactile sensor unit comprises: a plurality of pressure-sensitive elements (10, 20 & 30) each including a first substrate (21) including a first electrode (22), a second electrode (12) disposed facing the first electrode (22), and a dielectric (40) disposed between the first electrode (22) and the second electrode (12); and an external force acting portion (32) disposed on and across the plurality of pressure-sensitive elements (10, 20 & 30), and wherein, when a shear force is applied to the external force acting portion (32), at least a part of the pressure-sensitive elements (10, 20 & 30) change in inter- electrode electrostatic capacitance (¶0065, lines 1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikebe.
Regarding claim 6, Ikebe further discloses the plurality of pressure- sensitive elements (10, 20 & 30) each further include a spacer (50, Fig. 17A) between the first electrode (22) and the second electrode (12), and the spacer (50).
Ikebe fails to explicitly disclose a modulus of elasticity ranging from 0.006 GPa to 650 GPa.
The particular range/ size, absent any criticality, is only considered to be the “optimum” range/size of space used by Prior Art for to suppress the external pressure that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of measurements and or/ intended use, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
One having ordinary skill in that art would do so to suppress the external pressure in an oblique direction from being detected in somewhere other than the pressed point.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikebe in view of Ichiryu et al. [herein after Ichiryu] (US 2016/0353567).

    PNG
    media_image2.png
    395
    471
    media_image2.png
    Greyscale
Regarding claims 11-13, 15-17 and 19, Ikebe discloses external force acting portions (30) and adjacent tactile sensor units (S).
Ikebe fails to explicitly disclose a stretchable members.
Ichiryu discloses the plurality of tactile sensor units (110, see adjacent annotated Fig. 5) are coupled with each other with stretchable members (100).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of tactile sensor, to modify Ikebe, to include a stretchable members, as taught by Ichiryu, for the benefit of providing a more suitable stretchable flexible substrate by having a device which can therefor prevent an electronic component from falling and being deviated from a correct position.
Ichiryu further discloses the member made of the stretchable material (100) is an elastic sheet member made of an elastomer material (¶0116, lines 1-4), and due to elasticity of the elastic sheet member, the tactile sensor (110) being coupled with the stretchable member (100) and exerts stretchability (¶0172, lines 1-10). 
Ichiryu further discloses among adjacent tactile sensor units (110) of the plurality of tactile sensor units (110), the first substrates (50) are coupled with each other with stretchable members (100).
Ichiryu further discloses the stretchable members (100) coupling the external force acting portions are members each having a stretchable structure (¶0116, lines 1-4).
Ichiryu further discloses the stretchable members (100) coupling the first substrates are members (100) each having a stretchable structure (curved wiring portion is curved).
Regarding claims 14 and 18, Ichiryu discloses the external force (30) acting portion in another adjacent one of the tactile sensor units (see Fig. 9).
Ikebe fails to explicitly disclose the members each having the stretchable structure are curved members each having an end coupled to each of outer circumferences of the external force acting portions serving as center portions, the curved members being respectively provided to curve and extend along the outer circumferences of the center portions, another end of each of the curved members being coupled to the other end of the curved member and due to a change of a curvature of each of the curved members, the tactile sensor exerts stretchability.
Ichiryu further discloses the members each having the stretchable structure (100) are curved members (160) each having an end coupled to each of outer circumferences of the external force acting portions serving as center portions (see annotated Fig. 5 above), the curved members (160) being respectively provided to curve and extend along the outer circumferences of the center portions, another end of each of the curved members (160) being coupled to the other end of the curved member (160) and due to a change of a curvature of each of the curved members (Fig. 1), the tactile sensor (110) exerts stretchability.
Ichiryu further discloses the members each having the stretchable structure are curved members (160) each having an end coupled to each of outer circumferences of the first substrates (50) serving as center portions, the curved members (160) being respectively provided to curve and extend along the outer circumferences of the center portions (see annotated Fig. 5 above), another end of each of the curved members (160) being coupled to the other end of the curved member (160) for the first substrate (50, see Fig. 1) in another adjacent one of the tactile sensor units (110), and due to a change of a curvature of each of the curved members, tactile sensor (110) exerts stretchability.
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of tactile sensor, to modify Ikebe, to include a stretchable 
Regarding claim 20, Ichiryu discloses the external force acting portions (30) are coupled with each other with members (s).
Ikebe fails to explicitly disclose Ichiryu further discloses the plurality of tactile sensor units, and the first substrates are coupled with each other with stretchable members, and stretchability of the stretchable member for the first substrates is substantially identical to stretchability of the stretchable members for the external force acting portions
Ichiryu further discloses the plurality of tactile sensor units (110), and the first substrates (50) are coupled with each other with stretchable members (100), and stretchability of the stretchable member for the first substrates is substantially identical to stretchability of the stretchable members for the external force acting portions (Fig. 1, ¶0126, lines 1-3 “electronic component 10 include a pressure sensor”.) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of tactile sensor, to modify Ikebe, to include a stretchable members, as taught by Ichiryu, for the benefit of providing a device which can therefor can prevent an electronic component from falling and being deviated from a correct position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855